United States Court of Appeals
                     For the First Circuit


No. 14-1066

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                  BRUNEL CONSTANT, a/k/a Jamal,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on February 29, 2016, is
amended as follows:

     On page 13, line 13, "two-point" is replaced with "two-level"

     On page 13, line 17, "two-point" is replaced with "two-level"

     On page 20, line 23, "points" is replaced with "levels"